The bill sought a specific performance of the following contract:
Received, Shelby, N.C. December 1, 1864, from T. W. Turley, six thousand dollars in Confederate notes, in full of the house and lot in the town of Shelby, being the same on which I now reside, which I have sold to the said Turley and for which I will execute a warranty deed as soon as presented.                                    J. P. NOWELL."
The contract was admitted by the defendant, but he declined to perform it upon the ground that at the time when the property was sold it was worth at least one thousand dollars "in good money," and that the scrip received by him under the contract was not worth, by the scale, more than one hundred and seventy dollars; and that very soon after the contract was made he became satisfied of this, and offered to the plaintiff to pay back what he had received, also to make a deed if he would pay him a reasonable sum for the same, etc.
(302)    There was a replication, but no proofs; and the cause was set down upon bill, answer and exhibits. *Page 203 
The plaintiff is entitled to a specific performance of the contract. The parties were their own judges as to the value of the property and the value of Confederate notes, and there is no allegation of fraud or imposition. Indeed the only ground on which the defendant resists the equity of the plaintiff is the fact that by the result of the war Confederate notes became of no value, but he needed such notes at the time he made the contract, accepted them in payment for the land, and must abide the loss.
That the contract was not illegal is settled. Phillips v. Hooker, ante, 193.
PER CURIAM.                                    Decree for the plaintiff.
(303)